Title: Enclosure: John Cole Mountflorence to Charles Cotesworth Pinckney 12 March 1799
From: Mountflorence, John Cole
To: Pinckney, Charles Cotesworth


Sir,
The Hague March 12th 1799

In my letter to the Secry of State of the 9th instant, I communicated the positive intelligence, I had from Paris, that the Consul there & Mr. Barlow, had individually written to the French Directory, praising their wise & prudent conduct towards the U States, & recommending that a Minister be immediately sent to America to adjust matters, & thereby to be beforehand with the President. They recommend particularly, that this person should have manifested even before the French Revolution, if possible, Republican principles, & done some great service to America.
I smell in this, a double intrigue of crafty Talleyrand, & I believe you will be of my opinion, when I inform you, that La Fayette, has been in this country for some weeks, with an intention of going to America—That he has letters from Talleyrand advising him strongly to it, and buoying him up with his canting flattery; that a man of his talent respectability &c. could be of infinite service in settling matters between the two Nations; & sounding his disposition to that effect.
Now the two Letter writers may, possibly, not be informed of the views of Talleyrand, as to the Person, he wishes to be intrusted by the Directory, but it appears evident that he did insinuate to the Writers the manner in which they should word their Addresses which corresponds exactly with the person in question. Another difficulty occurs however, respecting the predicament, this gentleman stands in, as to the laws of France. This can only be remedied by making use of him as an unqualified Agent, & assuring him, should he accomplish in America, what he would be recommended to do, he would be restored to his former situation, in part only, in his own country. Trusting to what popularity, & influence this character may still retain in the U States, especially among the people, Talleyrand expects that on his arrival, he would be courted, flattered & cherished, by the Democrats & Antis, & as he has always been made a tool of by designing & tricky men who knew how to play on his foibles, Talleyrand may have strong reasons to think, that the presence of such a man among us, if properly made use of, would add great strength to the declining party, & bring about events, which would embarrass our Government. Pains will be taken by all the friends of Administration, on this side of the Water, previous to his sailing to enquire into his dispositions, & to be further informed of what may still pass between him & Talleyrand, & every effort will be made to open his eyes to the danger of the character he is sollicited to act in America, which if he accepts it will undoubtedly terminate in the loss of his credit, reputation, & influence together with the loss of the friendship & esteem of the worthy persons, who, took his misfortunes, so much at heart. I have had myself, some conversations with his intimates, on the subject, & you will be duly informed of the Result of our endeavors, & of what further will be done in that business.
Young Dupont will certainly sail soon for Philadelphia, as also Dupuzy, who with his family is looking out for a passage.
with great respect & e——
The Hon’ble Genl Pinckney
